Citation Nr: 1423563	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased initial rating for service-connected PTSD with major depressive disorder, and panic disorder, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971, and from December 1976 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted the Veteran's claim for service connection for the psychiatric disorder, and assigned a 30 percent rating, effective April 9, 2010.  The Veteran continues to appeal for a higher rating for this disability. 

The Veteran had maximum 100 percent temporary ratings due to hospitalization for his psychiatric disorder under the provisions of 38 C.F.R. § 4.29 from July 19, 2010, to August 31, 2010, and from May 2, 2011, to June 30, 2011, during the appeal period.    

In his August 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In March 2013, he also submitted a written request to withdraw his request for a hearing.  The Board finds there is no hearing request pending at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Informal Hearing Presentation, the Veteran's representative essentially pointed out that the Veteran's symptomatology related to the service-connected psychiatric disorder has increased in severity since the last VA compensation examinations conducted in 2011.  As the record may not accurately reflect the current severity of the service-connected psychiatric disorder, an additional examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the U. S. Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to PTSD since August 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected PTSD with major depressive disorder, and panic disorder.  All symptoms should be reported and a Global Assessment of Functioning score provided.  The examiner should provide an opinion as to whether the Veteran's service-connected psychiatric disability, alone, renders him unable to obtain or maintain gainful employment.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for a higher intial rating for his psychiatric disability should be readjudicated, to include whether the Veteran's psychiatric disability, alone, renders him unemployable.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case, which includes the relevant criteria for establishing entitlement to a total disability rating based on unemployability, and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

